                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION


GREGORY LEE,

              Plaintiff,

v.                                                                     Case No. 16-14162

FREEMAN, HOFBAURER, NOBLE,                                           HON. AVERN COHN
KING and AMALFITAND,

           Defendants.
_______________________________/

                       MEMORANDUM AND ORDER
     ADOPTING REPORT AND RECOMMENDATION FOLLOWING BENCH TRIAL ON
             EXHAUSTION OF ADMINISTRATIVE REMEDIES (Doc. 76)
                          AND DISMISSING CASE

                                             I.

        This is a prisoner civil rights case under 42 U.S.C. § 1983. Plaintiff Gregory Lee,

proceeding pro se, filed a complaint against five employees of the Michigan Department

of Corrections claiming violations of his First and Eighth Amendment rights. It is

undisputed that plaintiff did not exhaust his administrative remedies. As will be

explained, the matter was referred to the magistrate judge for a bench trial on the issue

of whether plaintiff was prevented from completing the exhaustion process which would

excuse plaintiff from the exhaustion requirement. The magistrate judge issued a report

and recommendation (MJRR), recommending that plaintiff’s claims be dismissed for

failure to exhaust because the record does not support a finding that plaintiff was

prevented from exhausting his administrative remedies. (Doc. 76). For the reasons that

follow, the MJRR will be adopted and the case will be dismissed.
                                            II.

       Plaintiff was charged in 2016 with assaulting a prison employee. While being

transported to court on the charge, plaintiff told defendant Hofbauer the charge he was

facing. Hofbauer and Freeman allegedly threatened him and handcuffed him so tightly

he eventually needed medical attention. When plaintiff attempted to file grievances

against them, Noble refused to give him the paperwork and took away his recreation

time for five days. Plaintiff attempted to grieve Noble’s actions, and Noble and King

retaliated by planting a knife in his cell. Noble, King and Amalfintano found the knife

and plaintiff was punished for having it. Plaintiff sued, alleging First Amendment

retaliation claims and Eighth Amendment excessive force claims.

                                            B.

       Defendants filed a motion for summary judgment, arguing that plaintiff failed to

exhaust his administrative remedies and defendants were entitled to qualified immunity.

(Doc. 15). The magistrate judge, to whom the case was referred, issued a report and

recommendation (MJRR), recommending that the motion be denied on the issue of

exhaustion and the matter set for a bench trial. The magistrate judge declined to rule

on the qualified immunity issue until the exhaustion issue was decided. The magistrate

judge also recommended that counsel be appointed for plaintiff if the MJRR is adopted.

See Doc. 31. Neither party objected to the MJRR. Accordingly, the Court adopted the

MJRR, denied defendants’ motion for summary judgment on the issue of exhaustion,

and directed counsel be appointed for plaintiff. (Doc. 33). Counsel was subsequently

appointed. (Doc. 36).



                                            2
       Defendants then filed a second motion for summary judgment, again arguing that

there is no genuine issue of material fact as to whether plaintiff exhausted his

administrative remedies and asserting a new argument - that plaintiff cannot make out a

prima facie case of retaliation against Freeman and Hofbauer. (Doc. 45). The Court

denied the motion. (Doc. 51).

                                            C.

       The Court then referred the matter to the magistrate judge for a bench trial on

exhaustion. (Doc. 53). The magistrate judge permitted discovery and subsequently

held a bench trial. The parties then submitted proposed findings of fact and conclusions

of law. See Docs. 74, 75.

       After a thorough review of the record, including evaluating testimony and

documents, the magistrate judge recommends that the complaint be dismissed for

failure to exhaust because plaintiff failed to show that he was prevented from pursuing

his administrative remedies. (Doc. 76).

                                            III.

       Neither party has filed objections to the MJRR and the time for filing objections

has passed. The failure to file objections to the report and recommendation waives any

further right to appeal. Smith v. Detroit Federation of Teachers Local 231, 829 F.2d

1370, 1373 (6th Cir. 1987). Likewise, the failure to object to the magistrate judge's

report releases the Court from its duty to independently review the motions. Thomas v.

Arn, 474 U.S. 140, 149 (1985). The Court has reviewed the MJRR and agrees with the

magistrate judge’s recommendations.



                                             3
      Accordingly, the findings and conclusions of the magistrate judge are ADOPTED

as the findings and conclusions of the Court. This case is DISMISSED for failure to

exhaust administrative remedies.

      SO ORDERED.



                                               S/Avern Cohn
                                               AVERN COHN
                                               UNITED STATES DISTRICT JUDGE

Dated: 8/29/2019

      Detroit, Michigan




                                           4
